 

Exhibit 10.1

 

September 22, 2020

 

Aspirational Consumer Lifestyle Corp.

1 Kim Seng Promenade
#18-07/12 Great World City
Singapore 237994

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Aspirational Consumer Lifestyle
Corp., a Cayman Islands exempted company (the “Company”), and Credit Suisse
Securities (USA) LLC, as the representative of the several underwriters named
therein (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 25,875,000 of the Company’s units
(including up to 3,375,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one Class A ordinary share of the
Company, par value $0.0001 per share (each, an “Ordinary Share”), and one-third
of one redeemable warrant (each whole warrant, a “Warrant”). Each Warrant
entitles the holder thereof to purchase one Ordinary Share at a price of $11.50
per share, subject to adjustment. The Units shall be sold in the Public Offering
pursuant to registration statements on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). Certain capitalized terms used herein are defined in
paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Aspirational Consumer Lifestyle Sponsor LLC, a Cayman Islands
limited liability company (the “Sponsor”), and the other undersigned persons
(each, an “Insider” and collectively, the “Insiders”), hereby agrees with the
Company as follows:

 

1.             The Sponsor and each Insider agrees with the Company that if the
Company seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any Shares owned by it, him or her in favor of any proposed Business Combination
(including any proposals recommended by the Company’s Board of Directors in
connection with such Business Combination) and (ii) not redeem any Shares owned
by it, him or her in connection with such shareholder approval.

 

2.             The Sponsor and each Insider hereby agrees with the Company that
in the event that the Company fails to consummate a Business Combination within
24 months from the closing of the Public Offering, or such later period approved
by the Company’s shareholders in accordance with the Company’s amended and
restated memorandum and articles of association, the Sponsor and each Insider
shall take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than ten (10) business days thereafter, redeem 100% of the Ordinary
Shares sold as part of the Units in the Public Offering (the “Offering Shares”),
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest (less up to $100,000 of
interest to pay dissolution expenses and which interest shall be net of taxes
payable), divided by the number of then issued and outstanding Offering Shares,
which redemption will completely extinguish all Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, liquidate and dissolve, subject in each case to
the Company’s obligations under Cayman Islands law to provide for claims of
creditors and the requirements of other applicable law. The Sponsor and each
Insider agrees to not propose any amendment to the Company’s amended and
restated memorandum and articles of association (i) to modify the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial Business Combination or to redeem 100% of the Offering Shares
if the Company does not complete its initial Business Combination within 24
months from the closing of the Public Offering, or (ii) with respect to any
other provision relating to shareholders’ rights or pre-initial Business
Combination activity, unless the Company provides its Public Shareholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (which interest shall
be net of taxes payable), divided by the number of then issued and outstanding
Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with
(x) the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Ordinary Shares and (y) a shareholder vote to amend the Company’s
amended and restated memorandum and articles of association (i) to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete its initial Business
Combination within 24 months from the closing of the Public Offering, or (ii)
with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity (although the Sponsor and the Insiders
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares it or they hold if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 

3.             Notwithstanding the provisions set forth in paragraphs 7(a) and
(b) below, during the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of Credit Suisse Securities
(USA) LLC, offer, sell, contract to sell, pledge or otherwise dispose of (or
enter into any transaction that is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise)), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16
(“Section 16”) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares, or publicly announce an intention to effect
any such transaction; provided, however, that the foregoing does not apply to
the forfeiture of any Founder Shares pursuant to their terms or any transfer of
Founder Shares to any current or future independent director of the company (as
long as such current or future independent director transferee is subject to
this Letter Agreement or executes an agreement substantially identical to the
terms of this Letter Agreement, as applicable to directors and officers at the
time of such transfer; and as long as, to the extent any Section 16 reporting
obligation is triggered as a result of such transfer, any related Section 16
filing includes a practical explanation as to the nature of the transfer). Each
of the Insiders and the Sponsor acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 



2

 

 

4.             In the event of the liquidation of the Trust Account, the Sponsor
(which for purposes of clarification shall not extend to any other shareholders,
members or managers of the Sponsor) agrees to indemnify and hold harmless the
Company against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered (other than the Company’s independent registered public
accountants) or products sold to the Company or (ii) a prospective target
business with which the Company has discussed entering into a transaction
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Sponsor shall apply only to the extent necessary to ensure that
such claims by a third party for services rendered (other than the Company’s
independent registered public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below (i)
$10.00 per share of the Offering Shares or (ii) such lesser amount per share of
the Offering Shares held in the Trust Account as of the date of the liquidation
of the Trust Account due to reductions in the value of the trust assets, in each
case, net of the amount of interest earned on the property in the Trust Account
which may be withdrawn to pay taxes, except as to any claims by a third party
who executed a waiver of any and all rights to seek access to the Trust Account
and except as to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible to
the extent of any liability for such third party claims. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Sponsor, the Sponsor notifies the Company in writing
that it shall undertake such defense.

 

5.              To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 3,375,000 Units within 45
days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees that it shall forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 843,750 multiplied by a fraction, (i)
the numerator of which is 3,375,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 3,375,000. All references in this Letter Agreement to
Founder Shares of the Company being forfeited shall take effect as surrenders
for no consideration of such Founder Shares as a matter of Cayman Islands law.
The forfeiture will be adjusted to the extent that the over-allotment option is
not exercised in full by the Underwriters so that the number of Founder Shares
will equal an aggregate of 20.0% of the Company’s issued and outstanding Shares
after the Public Offering. The Initial Shareholders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will effect a capitalization or share repurchase or redemption, as
applicable, immediately prior to the consummation of the Public Offering in such
amount as to maintain the number of Founder Shares at 20.0% of the Company’s
issued and outstanding Shares upon the consummation of the Public Offering. In
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 3,375,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15% of the number of Ordinary Shares included in the Units issued in
the Public Offering and (B) the reference to 843,750 in the formula set forth in
the immediately preceding sentence shall be adjusted to such number of Founder
Shares that the Sponsor would have to return to the Company in order for the
number of Founder Shares to equal an aggregate of 20.0% of the Company’s issued
and outstanding Shares after the Public Offering.

 

6.             The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7.              (a) The Sponsor and each Insider agrees that it, he or she shall
not Transfer (as defined below) any Founder Shares (or Ordinary Shares issuable
upon conversion thereof) until the earlier of (A) one year after the completion
of the Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the last reported sale price of the Ordinary Shares equals
or exceeds $12.00 per share (as adjusted for share splits, share dividends,
rights issuances, subdivisions, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination or (y) the date following
the completion of the Company’s initial Business Combination on which the
Company completes a liquidation, merger, share exchange, reorganization or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 



3

 

 

(b)           The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or Ordinary Shares issued or issuable
upon the conversion of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c)            Notwithstanding the provisions set forth in paragraphs 7(a) and
(b), transfers of the Founder Shares, Private Placement Warrants and Ordinary
Shares issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares, are permitted (a) to the Company’s
officers or directors, any affiliates or family members of the Company’s
officers or directors, the Sponsor, any members of the Sponsor or any affiliates
of the Sponsor; (b) in the case of an individual, by gift to a member of the
individual’s immediate family, or to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) by virtue of the laws of the Cayman Islands or the Sponsor’s
limited liability company agreement, as amended, upon dissolution of the
Sponsor; and (h) in the event of the Company’s completion of a liquidation,
merger, share exchange, reorganization or other similar transaction which
results in all of the Company’s shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; provided, however,
that, in the case of clauses (a) through (e), these permitted transferees must
enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions in this Agreement.

 

8.             The Sponsor and each Insider represents and warrants that it, he
or she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company, if any, is true and accurate
in all respects. Each Insider represents and warrants that: it is not subject to
or a respondent in any legal action for, any injunction, cease-and-desist order
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; it has never been convicted
of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating to any
financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it is not currently a defendant
in any such criminal proceeding.

 

9.             Except as disclosed in the Prospectus, neither the Sponsor nor
any Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: (i)
repayment of a loan and advances up to an aggregate of $300,000 made to the
Company by the Sponsor; (ii) payment to an affiliate of the Sponsor of a total
of $10,000 per month for office space, administrative and support services;
(iii) payment of customary fees for financial advisory services; (iv)
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and completing an initial Business Combination; and (v) repayment
of loans, if any, and on such terms as to be determined by the Company from time
to time, made by the Sponsor or an affiliate of the Sponsor or any of the
Company’s officers or directors to finance transaction costs in connection with
an intended initial Business Combination; provided that if the Company does not
consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants.

 



4

 

 

10.           The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

11.           As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Shares” shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean the 6,468,750 Class B Ordinary Shares, par
value $0.0001 per share, issued and outstanding immediately prior to the
consummation of the Public Offering; (iv) “Initial Shareholders” shall mean the
Sponsor and any other person that holds Founder Shares; (v) “Private Placement
Warrants” shall mean the Warrants to purchase an aggregate of 4,333,333 Ordinary
Shares of the Company (or up to 4,783,333 Ordinary Shares of the Company
depending on the extent to which the Underwriters’ over-allotment option is
exercised pursuant to the Underwriting Agreement) that the Sponsor has agreed to
purchase for an aggregate purchase price of $6,500,000 (or up to $7,175,000
depending on the extent to which the Underwriters’ over-allotment option is
exercised pursuant to the Underwriting Agreement), or $1.50 per Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Shareholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering shall be
deposited; and (viii) “Transfer” shall mean the (a) sale of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 



5

 

 

12.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment, modification or waiver and (2) the Sponsor.

 

13.           No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and each Insider and their respective
successors, heirs and assigns and permitted transferees.

 

14.           This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York. The parties
hereto (i) all agree that any action, proceeding, claim or dispute arising out
of, or relating in any way to, this Letter Agreement shall be brought and
enforced in the courts of New York City, in the State of New York, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

15.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

16.           Each party hereto shall not be liable for any breaches or
misrepresentations contained in this Letter Agreement by any other party to this
Letter Agreement (including, for the avoidance of doubt, any Insider with
respect to any other Insider), and no party shall be liable or responsible for
the obligations of another party, including, without limitation, indemnification
obligations and notice obligations.

 

17.           This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods and (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by December 31,
2020; provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

18.           This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

[Signature page follows]

 



6

 

 

  Sincerely,       ASPIRATIONAL CONSUMER LIFESTYLE SPONSOR LLC       By: /s/
Ravi Thakran     Name: Ravi Thakran     Title: Manager       /s/ Ravi Thakran  
Name: Ravi Thakran       /s/ Mark Bedingham   Name: Mark Bedingham       /s/
Lisa Myers   Name: Lisa Myers       /s/ Leo Austin   Name: Leo Austin       /s/
Neil Jacobs   Name: Neil Jacobs       /s/ Frank Newman   Name: Frank Newman

 

Acknowledged and Agreed:       ASPIRATIONAL CONSUMER LIFESTYLE CORP.       By:
/s/ Ravi Thakran     Name: Ravi Thakran     Title: Chief Executive Officer  

 

[Signature Page to Letter Agreement]

 



 

 